              Case 3:19-cv-00256-JSC Document 18 Filed 03/25/19 Page 1 of 3




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Kelsey L. Kuberka (321619)
 3   Law Offices of Todd M. Friedman, P.C.
     21550 Oxnard Street, Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: (323) 306-4234
 6
     Fax: (866)633-0228
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   kkuberka@toddflaw.com
     Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
11
12   SIDNEY NAIMAN, on behalf of                Case No. 3:19-cv-00256-JSC
13   himself and all others similarly
     situated,                                  PLAINTIFF’S NOTICE RE:
14                                              ORDER RE: MOTION TO
                                                DISMISS
15   Plaintiff,
16                                              DATE:       April 4, 2019
            vs.                                 TIME:       2:00 P.M.
17                                              DEPT:       F
                                                JUDGE:      Hon. Jacqueline S. Corley
18   RAYOSUN, LLC., FREEDOM
     SOLAR SERVICES, LLC, and DOES
19   1 through 10, inclusive, and each of
20   them,
21
     Defendant.
22
23
            Plaintiff respectfully requests in the interest of efficient adjudication of the
24
25   issues against all parties, the Court continue the hearing on the motion to dismiss
26   to a later date with the expectation that all parties will appear and consent to
27
     magistrate jurisdiction. Because this action is premised in vicarious liability,
28




                                               1
             Case 3:19-cv-00256-JSC Document 18 Filed 03/25/19 Page 2 of 3




 1   Plaintiff would be prejudiced by severance of the parties by adjudicating the same

 2   claims on the merits in both this and the severed action.
 3
           As the Court noted, Rayosun has been served but has not yet appeared and
 4
 5   Plaintiff is diligently working to serve Freedom Solar Services, pursuant to Fed. R.
 6
     Civ. P. 4(m).
 7
 8         Therefore, Plaintiff respectfully requests the Court continue the hearing on
 9   the motion to dismiss to a later date, to permit proper service and appearance of all
10
     parties, with the expectation that all parties will appear and consent to magistrate
11
12   jurisdiction, and should the non-appearing parties default or fail to consent to
13
     magistrate jurisdiction, the case would be properly adjudicated as one action.
14
15   Dated: March 25, 2019            Respectfully submitted,
16
                                      LAW OFFICES OF TODD M. FRIEDMAN, PC
17
18
                                          By: /s Todd Friedman
19                                           Todd M. Friedman, Esq.
20                                           Attorney for Plaintiff
21
22
23
24
25
26
27
28




                                              2
             Case 3:19-cv-00256-JSC Document 18 Filed 03/25/19 Page 3 of 3




 1                            CERTIFICATE OF SERVICE
 2   Filed electronically on this 25th day of March, 2019, with:
 3
     United States District Court CM/ECF system
 4
 5   Notification sent electronically on this 25th day of March, 2019, to:
 6
     Honorable Jacqueline Scott Corley
 7   United States District Court
 8   Northern District of California
 9   And all Counsel of Record as Recorded on the Electronic Service List.
10
11   This 25th Day of March, 2019
12
     s/Todd M. Friedman, Esq.
13   Todd M. Friedman
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              1
